ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

On March 3, 2000, the respondent was convicted in the United States District Court for the Northern District of Indiana of one count of Interference with Commerce by Threats or Violence and aiding and abetting the same in violation of 18 U.S.C.1951 and 18 U .S.C. 2. He was sentenced to twenty three months in jail, followed by three years of supervised release, and was ordered to pay restitution of $20,000 to the Indiana State Police. The respondent has now tendered an Affidavit of Resignation pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent’s affidavit meets the necessary elements of Admis.Disc.R. 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Bruce M. Frey is accepted. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disc.R. 23(4) to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respon*144dent’s resignation, ail issues not previously-adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to give notice of this action pursuant to Ad-mis.Disc.R. 23, Section 3(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Circuit, to the clerks of each of the U.S. District Courts in this state, and to the clerks of the United States Bankruptcy Courts in this state the respondent’s last known address as reflected in the records of the Clerk.
All Justices concur.